DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2021 was filed after the mailing date of the Application on 12/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or render obvious “the compression structure comprises a plurality of balls, and the actuator comprises a sliding actuating surface with actuating recesses that, depending upon actuator position, compress or release the balls against the sensor output channel, the waste output channel, and the rinse/calibration input channels to interconnect the bioreactor input channel and the rinse/calibration input channels with the sensor output channel and the waste output channel”, or “the fluidic chip is a multi-port valve chip comprising a first port and a plurality of second ports, wherein the fluidic channel of the multi-port valve chip interconnects the first port with all of the second ports, the at least one compression structure comprises a plurality of caged balls and a recess corresponding to the caged balls, each of the caged balls is located corresponding to one of the second ports, and when the actuator rotates, only one of the caged balls is located in the recess to allow a corresponding second port to switch to an open state, and the other of the caged balls are not located in the recess such that the other corresponding second ports remain in a closed state” or “the fluidic chip is a direct-access valve chip having two caged-ball locations corresponding to each fluidic channel, the at least one compression structure comprises at least two balls corresponding to the two caged-ball locations, wherein each ball is configured to press the direct-access valve chip to switch a corresponding portion of each fluidic channel to a closed state, and the actuator is a lagging actuator comprising: an outer actuator, fixed to the motor shaft and having an outer groove corresponding to one of the two caged-ball locations; an inner actuator, having a limiting pocket and having an inner groove corresponding to the other of the two caged-ball locations, wherein each of the inner groove and the outer groove, when aligned with the corresponding one of the two caged- ball locations, relieves the corresponding ball to switch the corresponding portion of each fluidic channel to an open state; and a limiting pin fixed to the outer actuator and inserted in the limiting pocket of the inner actuator, wherein the limiting pocket has an arc-length such that, when the lagging actuator rotates along a clockwise direction relative to the direct-access valve chip, the limiting pin reaches a clockwise extreme end of the limiting pocket, and the outer groove and the inner groove are unaligned, allowing at most one of the outer groove and the inner groove to align with the balls corresponding to one of the fluidic channels; and when the lagging actuator rotates along a counterclockwise direction relative to the direct-access valve chip, the limiting pin reaches a counterclockwise extreme end of the limiting pocket, and the outer groove and the inner groove are aligned, allowing both the outer groove and the inner groove to align with the balls corresponding to one of the fluidic channels”, or “an elastomeric membrane disposed on the fluidic chip; a plurality of caged balls disposed on the elastomeric membrane, corresponding to and aligned with the access channels, and an actuator disposed on the elastomeric membrane and having a recess, wherein the actuator presses the caged balls against the elastomeric membrane to seal the access channels in a closed state; wherein a relative position of the recess is randomly movable relative to the fluidic chip, and when the recess moves to a position to align with one of the caged balls, the recess allows the one of the caged balls to release the elastomeric membrane and switch the corresponding access channel to switch to an open state”, in combination with the other limitations set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753